STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re IRVIN, Minors.                                                June 30, 2016

                                                                    No. 329226
                                                                    Ingham Circuit Court
                                                                    Family Division
                                                                    LC No. 13-001077-NA


Before: Meter, P.J., and Shapiro and O’Brien, JJ.

PER CURIAM.

      Respondent appeals by right from an order terminating his parental rights to his children,
MI and KI, pursuant to MCL 712A.19b(3)(g) (failure to provide proper care and custody) and
MCL 712A.19b(3)(j) (reasonable likelihood of harm). We affirm.

         In May 2013, the children were removed from their mother’s care because of ongoing
concerns about domestic violence and substance abuse.1 Respondent was unable to take
placement at that time because a warrant had been issued for his arrest due to a probation
violation. The children were placed in the care of their paternal grandmother, and, because of
respondent’s outstanding warrant, the trial court “suspended” his parenting time. Respondent
was ordered to comply with and benefit from the initial services plan, which was completed in
June 2013. Petitioner identified five areas of concern with regard to respondent: (1) emotional
stability and anger management, (2) parenting skills, (3) domestic relations, (4) sexual abuse
concerns, and (5) communication and interpersonal skills.

        For the first eleven months, respondent did not participate in any services, and he had
only limited contact with the children, including a single visit, two phone calls, and some written
correspondence. In January 2014, respondent was arrested on his outstanding warrants and he
was incarcerated until April 18, 2014. Thereafter, he began participating in services, including
supervised parenting time, a psychological evaluation, an Alternative to Violence (ATV) class,
substance abuse screens, individual therapy, foster care case management, and family team
meetings.


1
  Although the Department of Health and Human Services (DHHS) filed a petition to terminate
the parental rights of the children’s mother, it appears that she voluntarily released her parental
rights in July 2015.



                                                -1-
        According to petitioner, respondent failed to show a consistent benefit from the offered
services. The record reflects that, throughout the case, respondent’s caseworkers had difficulty
communicating with him because he was hostile and made threats verbally and by email. There
was also testimony that he missed 41 out of 62 offered parenting times and did not recognize his
children’s need for stability in parenting time visits. This inconsistency in parenting time
negatively affected the children, who, in addition to inconsistent parenting time, had to endure
four different placements from removal in 2013 through termination in 2015.

         Deborah Delcamp, one of MI’s therapists, observed parenting time visits and provided
respondent with feedback on how to better meet his children’s emotional and behavioral needs.
She opined that respondent had not benefited from services and failed to understand MI’s
emotional needs and how her past traumas affected her current needs. Respondent agreed that he
did not benefit from Delcamp’s services, but added that he thought that he had recently started
making progress. He stated that he now understands that MI needs more consistency and needs
emotional help. A caseworker, however, testified that despite services, respondent’s parenting
abilities were “minimal” in relation to what MI needs. The caseworker explained that despite
MI’s great need for permanence and stability, respondent still missed many visits and struggled
with recognizing MI’s emotional needs. Finally, there was also testimony that KI exhibited
anxiety from the inconsistent visits and that respondent had difficulty engaging him during visits.

        In April 2015, approximately 23 months after the children came into care, the trial court
ordered petitioner to file a petition to terminate respondent’s parental rights. Following a
termination hearing, the trial court found grounds to terminate respondent’s parental rights under
MCL 712A.19b(3)(g) and (j). The court also found that termination of respondent’s parental
rights was in the children’s best interests.

        On appeal, respondent first argues that the trial court clearly erred in finding statutory
grounds to terminate his parental rights and in finding that termination was in the children’s best
interests.2 We disagree.

        The trial court may find statutory grounds to terminate under MCL 712A.19b(3)(g) if it
finds clear and convincing evidence that “[t]he parent, without regard to intent, fails to provide
proper care or custody for the child and there is no reasonable expectation that the parent will be
able to provide proper care and custody within a reasonable time considering the child’s age.”
This statutory ground requires two findings: the parent previously failed to provide proper care
or custody for the child and the parent currently cannot provide proper care and custody for the
child. In re Hulbert, 186 Mich App 600, 605; 465 NW2d 36 (1990). We have affirmed
termination under this subsection where there has only been minimal compliance with a case


2
  To terminate parental rights, the trial court must find by clear and convincing evidence one
statutory ground for termination of parental rights under MCL 712A.19b(3). In re Olive/Metts,
297 Mich App 35, 40; 823 NW2d 144 (2012). We review a trial court’s determination of
whether statutory grounds exist to terminate parental rights for clear error. In re Trejo, 462 Mich
341, 356-357, 373; 612 NW2d 407 (2000).




                                                -2-
services plan. In re BZ, 264 Mich App 286, 297-301; 690 NW2d 505 (2004). We have also
affirmed termination where a parent fails to benefit from a treatment plan. In re Trejo, 462 Mich
341, 361, 373; 612 NW2d 407 (2000).

        As discussed above, respondent was unable to provide care and custody for the first
eleven months, and once he began services after release from probation, he displayed continuing
hostility to caseworkers and an inability to address his children’s needs. Both children exhibited
continuing problems with the lack of consistency and permanence in their lives; however, despite
those problems, respondent was inconsistent in attending parenting time and by his own
admission failed to benefit from offered services.

        In addition, respondent underwent a court-ordered psychological assessment in 2014 by
Dr. Shannon Lowder, who diagnosed him with “personality disorder, NOS with narcissistic and
antisocial features.” Respondent disagreed with that assessment and never received treatment for
this diagnosis despite the fact that his caseworker believed it was necessary. Respondent did
present evidence of other psychological assessments in which the assessing doctors either
concluded that respondent was free of psychological diagnoses, or that rather than having a
personality disorder, respondent instead suffered from major depressive disorder, generalized
anxiety disorder, and social anxiety disorder. The trial court found Dr. Lowder’s assessment of a
personality disorder to be accurate and although there was conflicting evidence regarding Dr.
Lowder’s opinions, we defer to a “trial court’s credibility determination.” In re HRC, 286 Mich
App 444, 460; 781 NW2d 105 (2009). Further, the trial court found that respondent had failed to
give an accurate report of himself to his therapists. Based on the foregoing, we conclude that the
trial court did not clearly err in finding by clear and convincing evidence that statutory grounds
existed under MCL 712A.19b(3)(g).3

        Respondent also argues that the trial court erred in finding that termination of his parental
rights was in his children’s best interests. We disagree.

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). “[W]hether termination of parental rights is in the best interests
of the child must be proved by a preponderance of the evidence.” In re Moss Minors, 301 Mich
App 76, 90; 836 NW2d 182 (2013). “In deciding whether termination is in the child’s best
interests, the court may consider the child’s bond to the parent, the parent’s parenting ability, the
child’s need for permanency, stability, and finality, and the advantages of a foster home over the
parent’s home.” In re Olive/Metts, 297 Mich App 35, 41-42; 823 NW2d 144 (2012) (internal
citations omitted).




3
  Because we conclude that there was no error in finding grounds for termination of parental
rights under subsection (g), we decline to consider whether there were alternative grounds under
MCL 712A.19b(3)(j).



                                                -3-
        Again, the record reflects the children’s great need for permanence and stability, and
respondent’s inability to provide it. In addition, although there was testimony that the children
had a bond with respondent, a caseworker testified that MI in particular did not see respondent as
a caretaker. The record reflects that MI was, however, incredibly bonded with her current foster
parents and had made a lot of progress in their home. Further, KI also appeared to be doing well
in foster care. Accordingly, based on the record in this case, the trial court did not err in finding
that termination of respondent’s parental rights was in the children’s best interests.

       Affirmed.



                                                              /s/ Patrick M. Meter
                                                              /s/ Douglas B. Shapiro
                                                              /s/ Colleen A. O'Brien




                                                -4-